MEMORANDUM **
James Luther Ayers appeals the 70-month sentence imposed following his guilty plea conviction for being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742. We review a district court’s findings of fact for clear error and its application of the Sentencing Guidelines to a particular case for abuse of discretion. United States v. Ellis, 241 F.3d 1096, 1099 (9th Cir.2001). We affirm.
Ayers contends that the district court erred by imposing a four-level enhancement pursuant to U.S.S.G. 2K2.1(b)(5) for possession of a firearm in connection with another felony offense, forging a check. We disagree. The undisputed evidence established that Ayers had a loaded pistol on his person at the time he committed the forgery. The district court did not clearly err by determining that possessing the gun emboldened Ayers in his illegal conduct and therefore did not abuse its discretion by imposing the sentence enhancement. See United States v. Polanco, 93 F.3d 555, 566-567 (9th Cir.1996) (affirming section 2K2.1(b)(5) enhancement based on finding that presence of firearm in defendant’s car potentially emboldened him to undertake illicit drug sales outside of car).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.